Defendant's Emergency Petition for Writ of Certiorari is allowed: the orders entered by the trial court denying defendant's motion to continue on 15 December 2017 and denying defendant's reconsideration motion on 24 January 2018 are vacated; and this case is remanded to the Superior Court, Lee County, for the entry of an order allowing a reasonable continuance from the scheduled 19 March 2018 trial date and further proceedings not inconsistent with this order:
"Spec Order by order of the Court in conference, this the 27th of February 2018."
The following order has been entered on the motion filed on the 15th of February 2018 by Defendant to Consider Supplemental Ex Parte Transcript and Argument Related to Emergency Petition for Writ of Certiorari:
"Motion Allowed by order of the Court in conference, this the 27th of February 2018."